Roache, J.
Case by Ewell against Sherry for debauching his daughter, whereby he was deprived of her services. Damages 1,000 dollars. Sherry pleaded the general issue. Trial by jury, and verdict for 350 dollars.
Upon the coming in of the verdict the defendant below moved in arrest of judgment, and for a new trial. No grounds for the arrest are pointed out, and we perceive none in the record, and that motion was correctly overruled.
After the motion in arrest, the motion for a new tidal came too late. Rogers v. Maxwell, ante, p. 243.

Per Curiam.

The judgment is affirmed, with 10 per cent, damages and costs.